DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-19 are pending.
Claims 14-17 are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0187615 A1 [Low] in view of JP 200726987A [hereinafter Anazawa], a machine translation of which is attached.

Regarding Claim 1:
Low teaches a method for implanting mono- or multi-charged ions on a surface of an object to be treated placed in a vacuum chamber (abstract), the method comprising: 
injecting into the vacuum chamber a beam of ions produced by a source of ions and directing this beam of ions towards the surface of the object to be treated (Fig. 1 (61), Fig. 2).
However, Low fails to teach:
the vacuum chamber has an atmosphere comprising atoms and molecules;
illuminating the surface of the object to be treated by a source of ultraviolet radiation producing ultraviolet radiation that propagates in the vacuum chamber and that extracts electrons from the atoms and molecules which remain in the atmosphere of the vacuum chamber, the extracted electrons recombining with positive charges present at the surface of the object to be treated; 
wherein the injecting and the illuminating occur simultaneously. 
Anazawa teaches a method of neutralizing a surface while striking the surface with charged particles (para 8). Anazawa’s vacuum chamber has an atmosphere comprising atoms Anazawa illuminates the surface of the object to be treated by a source of ultraviolet radiation producing ultraviolet radiation that propagates in the vacuum chamber (para 23) and that extracts electrons from the atoms and molecules which remain in the atmosphere of the vacuum chamber, the extracted electrons recombining with positive charges present at the surface of the object to be treated (paras 8, 10, 19); 
wherein the injecting and the illuminating occur simultaneously (para 27 demonstrates that the UV irradiation is still occurring when the charged particle beam is injected).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the surface neutralizing steps of Anazawa to Low. One would have been motivated to do so since this would prevent damage to the surface of the wafer caused by excessive charging (Low para 2). 

Regarding Claim 3:
The modified invention of claim 1 teaches the method according to claim 1, wherein a gas is injected into the vacuum chamber during the ion implantation process (Anazawa para 8, 10, 19). 

Regarding Claim 13:
The modified invention of claim 1teaches the method according to claim 1, wherein the surface of the object to be treated is illuminated by a second source of ultraviolet radiation producing a second ultraviolet radiation that propagates in the vacuum chamber in a direction forming an angle with the first ultraviolet radiation (Anazawa Fig. 1 shows multiple UV sources at angles to each other). 


Claims 2, 4-6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Anazawa, and further in view of US 2014/0231669 A1 [Takahashi].

Regarding Claim 2:
The modified invention of claim 1 teaches the method according to claim 1, but fails to teach that the source of ions is of the electron cyclotron resonance type.
Takahashi teaches using an electron cyclotron resonance (ECR) type ion source (para 19) for ion implantation (para 21). It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute the ECR ion source of Takahashi for the ion source of Low. One would have been motivated to do so since Takahashi teaches that it’s effective as an ion source for ion implantation (para 21), that is to say that it would be a simple substitution of one known element for another to obtain predictable results.

Regarding Claim 4:
The modified invention of claim 2 teaches the method according to claim 2, wherein a gas is injected into the vacuum chamber during the ion implantation process (Anazawa para 8, 10, 18, 19, 22).

Regarding Claim 5:
The modified invention of claim 3 teaches the method according to claim 3, wherein the injected gas is a noble gas (Anazawa para 18, 22- Argon). 

Regarding Claim 6:
The modified invention of claim 4 teaches the method according to claim 4, wherein the injected gas is a noble gas (Anazawa para 18, 22- Argon).

Regarding Claim 18:
The modified invention of claim 1 teaches the method according to claim 1, but fails to teach that the atoms that are implanted in the surface of the object to be treated by the source of ions are chosen from the group consisting of nitrogen N, carbon C, oxygen O, argon Ar, helium He and neon Ne.
Takahashi teaches using an electron cyclotron resonance (ECR) type ion source (para 19) for ion implantation (para 21), to implant oxygen (para 21). It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute Takahashi’s ECR ion source implanting oxygen for the ion source of Osborne. One would have been motivated to do so since Takahashi teaches that the ion source is effective as an ion source for ion implantation (para 21), that is to say that it would be a simple substitution of one known element for another to obtain predictable results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Anazawa, and further in view of US 2016/0111547 A1 [Yamazaki].

Regarding Claim 19:
 teaches the method according to claim 1, but fails to teach that the surface of the object to be treated is treated by means of an ion implantation dose that is situated in a range lying between 1*1014 ions*cm-2 and 7.5 * 1017 ions*cm-2, and wherein the acceleration voltage of the ions is between 7.5 kV and 40 kV.
Yamazaki teaches implanting fluorine and oxygen ions using such conditions (paras 162, 174, 181, 318, 354, 360, 372, 386, 392). Such conditions are not unusual in ion implantation, and generally speak to simple optimization by the user. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the implantation conditions of Yamazaki in the above modified invention. One would have been motivated to do so since this would allow one to make the semiconductor device of Yamazaki.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Anazawa, and further in view of US 2015/0364299 A1 [Fujii].

Regarding Claims 7 and 9:
The above modified inventions teach the method according to claims 1 and 3, but fail to teach that pressure inside the vacuum chamber is between 104 and 10-4 Pa.
Fujii teaches maintaining the vacuum of a processing chamber at 10-3 Pa (para 68). It would have been obvious to one ordinary skill in the art before the effective time of filing to use the pressure taught by Fujii in the processing chamber of Osborne. One would have been motivated to do so because Fujii teaches that this is a common pressure at which ion implantation processing chambers are maintained (para 68).

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Anazawa and Takahashi, and further in view of Fujii.

Regarding Claims 8 and 10-12:
The modified inventions of claims 2 and 4-6 teach the method according thereof, but fail to teach that pressure inside the vacuum chamber is between 104 and 10-4 Pa.
Fujii teaches maintaining the vacuum of a processing chamber at 10-3 Pa (para 68). It would have been obvious to one ordinary skill in the art before the effective time of filing to use the pressure taught by Fujii in the processing chamber of Osborne. One would have been motivated to do so because Fujii teaches that this is a common pressure at which ion implantation processing chambers are maintained (para 68).


Response to Arguments
Applicant’s arguments and amendments with respect the indefiniteness rejections have overcome said rejections.
Applicant argues that Anazawa is nonanalogous art, and as such its combination with Low is not obvious. In response to applicant's argument that Anazawa is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Anazawa offers a solution to the Low were concerned, namely charge build up on the surface of a substrate. Accordingly, it is analogous art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881